DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 4/7/2021 has been entered. Claims 1, 3, 5, 8, 10, 13, and 15 were amended. Thus, claims 1-15 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “flow resistor…being adjustable” in claim 1 line 9, “a flow resistor…to lower the exhalation resistance” in claim 6 lines 9-10, and “a means (102) for executing machine-readable instructions” in claim 11 line 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Thus, the flow resistor of claims 1 and 6 is being interpreted as an electro-flow resistive element, a mechanical flow resistive element, and electro-mechanical flow resistive element, or any flow resistive element that is configured to provide an exhalation resistance in the exhalation passage, such as a valve assembly for controlling/allowing exhaled air to flow from 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Valta et al. (“Detection of Expiratory Flow Limitation during Mechanical Ventilation” article attached) in view of Nakai et al. (US 2015/0045687 A1).
Regarding claim 1, Valta discloses a system (100) for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) (abstract), the system comprising: 
an inhalation passage (104) configured to bring inhaled air to the patient (all patients were on the Puritan-Bennett 7200 ventilator, which has an inspiratory limb) (Fig. 1; page 1311 Methods section second paragraph, page 1313 right column first paragraph); 
an exhalation passage (108) configured to take exhaled air away from the patient (all patients were on the Puritan-Bennett 7200 ventilator, which has an expiratory limb) (Fig. 1; page 1311 Methods section second paragraph, page 1312 Procedure section second paragraph); 
a sensor (106) for measuring flow-volume information of the exhaled air through the exhalation passage (pneumotachograph with differential pressure transducer used to measure flow; volume obtained by integrating the flow signal) (page 1312 left column first paragraph, page 1313 Data Analysis section first paragraph); 
a flow resistor (110) positioned in the exhalation passage and being adjustable to provide an exhalation resistance in the exhalation passage (valve which allows the resistance of the expiratory circuit to be bypassed if opened) (Figs. 1-2; page 1313 left column ATM Method section); 
and a computer system (102) that comprises one or more physical processors operatively connected with the sensor (personal computer with analog-to-digital board monitors flow) (Figs. 1-2; page 1312 left column first paragraph), the one or more physical processors are programmed with computer program instructions (data analysis software for 
determine a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of preceding control breaths during ATM method testing; the control breath is before the valve opens to the atmosphere, thus the control breath involves the resistance of the expiratory circuit) (Fig. 3 and caption, page 1313 ATM Method section, page 1313 Data Analysis section first paragraph); 
determine a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of test breaths during ATM method testing; the test breath is when the valve opens to the atmosphere, thus the test breath bypasses the resistance of the expiratory circuit) (Fig. 3 and caption, page 1313 ATM Method section, page 1313 Data Analysis section first paragraph);
and detect the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve and (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Figs. 3, 5).
Valta is silent on the one or more physical processors operatively connected with the flow resistor, the one or more physical processors are programmed with computer program instructions which, when executed cause the computer system to adjust the flow resistor to lower the exhalation resistance below the reference exhalation resistance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow resistor of Valta to be operatively connected with the one or more physical processors, and to have the one or more physical processors be programmed with computer program instructions which, when executed cause the computer system to adjust the flow resistor, as taught by Nakai, for the purpose of enhancing the automation of the entire process, thereby ensuring the system is easier and more convenient for a healthcare provider to use.
Regarding claim 2, 
Regarding claim 3, Valta discloses wherein the reference expiratory flow-volume curve is determined using flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths in which the reference exhalation resistance is provided by the flow resistor in the exhalation passage (valve is closed for the control breath before ATM testing so the resistance of expiratory circuit is present; flow-volume loop of control is indicated by the broken lines) (Valta; Fig. 3; page 1313 left column ATM Method section), wherein the perturbed expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage of a perturbed breath in which the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (valve is opened during ATM testing breath so resistance of expiratory circuit is bypassed, thus the resistance of exhalation is lowered; flow-volume loop of test is indicated by the solid lines) (Valta; Fig. 3; page 1313 left column ATM Method section), and wherein the one or more reference breaths are preceding the perturbed breath (control breath precedes test breaths) (Valta; Fig. 3 and caption).
Regarding claim 5, Valta discloses wherein the comparing includes comparing the reference expiratory flow-volume curve for the one or more reference breaths with the perturbed expiratory flow-volume curve for the perturbed breath (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 6, Valta discloses a method (800) for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) (abstract), the method being implemented by a computer system (102) that comprises one or 
obtaining, from one or more sensors (106), flow-volume information of exhaled air through an exhalation passage (108) (all patients were on the Puritan-Bennett 7200 ventilator, which has an expiratory limb; pneumotachograph with differential pressure transducer used to measure expiratory flow; volume obtained by integrating the flow signal) (Figs. 1, 3; page 1311 Methods section second paragraph, page 1312 Procedure section second paragraph, page 1312 left column first paragraph, page 1313 Data Analysis section first paragraph); 
determining, by the computer system, a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage - 32 -2017PF02570 when a reference exhalation resistance is provided by a flow resistor (110) in the exhalation passage (flow-volume curve of preceding control breaths during ATM method testing; the control breath is before the valve opens to the atmosphere, thus the control breath involves the resistance of the expiratory circuit) (Fig. 3 and caption, page 1313 ATM Method section, page 1313 Data Analysis section first paragraph); 
determining, by the computer system, a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of test breaths during ATM method testing; the test breath is when the valve opens to 
and detecting, by the computer system, the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Figs. 3, 5).
Valta is silent on the one or more physical processors executing computer program instructions which comprise adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance.
However, Valta does teach adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (valve is opened during ATM testing so resistance of expiratory circuit is bypassed) (Valta; page 1313 left column ATM Method section), although Valta is silent on how exactly the valve is adjusted. Moreover, Nakai teaches a system for detecting expiratory flow limitations (Nakai; abstract) wherein one or more physical processors execute computer program instructions which comprise adjusting the flow resistor (controller 110 with processor 116 is operatively connected with pneumatic system 102, which includes an expiratory module 108, 218 which controls expiration valve for releasing gases from the patient) (Nakai; Figs. 1-2; para. [0029]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program instructions of Valta to comprise adjusting the flow resistor, as taught by Nakai, for the purpose of enhancing 
Regarding claim 7, Valta discloses wherein the detecting the Expiratory Flow Limitation (EFL) of the patient includes comparing the determined perturbed expiratory flow-volume curve with the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 8, Valta discloses wherein the reference expiratory flow-volume curve is determined using flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths in which the reference exhalation resistance is provided by the flow resistor in the exhalation passage (valve is closed for the control breath before ATM testing so the resistance of expiratory circuit is present; flow-volume loop of control is indicated by the broken lines) (Valta; Fig. 3; page 1313 left column ATM Method section), wherein the perturbed expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage of a perturbed breath in which the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (valve is opened during ATM testing breath so resistance of expiratory circuit is bypassed, thus the resistance of exhalation is lowered; flow-volume loop of test is indicated by the solid lines) (Valta; Fig. 3; page 1313 left column ATM Method section), and wherein the one or more reference breaths are preceding the perturbed breath (control breath precedes test breaths) (Valta; Fig. 3 and caption).
Regarding claim 10, Valta discloses wherein the comparing includes comparing the reference expiratory flow-volume curve for the one or more reference breaths with the 
Regarding claim 11, Valta discloses a system (100) for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) (abstract), the system comprising: 
a means (102) for executing machine-readable instructions with at least one physical processor (Figs. 1-2; personal computer with analog-to-digital board monitors flow) (page 1312 left column first paragraph), wherein the machine-readable instructions (data analysis software for analyzing flow signals) (page 1312 left column first paragraph) comprising: 
obtaining, from one or more sensors (106), flow-volume information of exhaled air through an exhalation passage (108) (all patients were on the Puritan-Bennett 7200 ventilator, which has an expiratory limb; pneumotachograph with differential pressure transducer used to measure expiratory flow; volume obtained by integrating the flow signal) (Figs. 1, 3; page 1311 Methods section second paragraph, page 1312 Procedure section second paragraph, page 1312 left column first paragraph, page 1313 Data Analysis section first paragraph);
determining a reference expiratory flow-volume curve using flow- volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by a flow resistor (110) in the exhalation passage (flow-volume curve of preceding control breaths during ATM method testing; the control breath is before the valve opens to the atmosphere, thus the control breath involves the resistance of the expiratory circuit) (Fig. 3 and caption, page 1313 ATM Method section, page 1313 Data Analysis section first paragraph); 

and detecting the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Figs. 3, 5).
Valta is silent on having the machine-readable instructions comprise adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance.
However, Valta does teach adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (valve is opened during ATM testing so resistance of expiratory circuit is bypassed) (Valta; page 1313 left column ATM Method section), although Valta is silent on how exactly the valve is adjusted. Moreover, Nakai teaches a system for detecting expiratory flow limitations (Nakai; abstract) machine-readable instructions comprise adjusting the flow resistor (controller 110 with processor 116 is operatively connected with pneumatic system 102, which includes an expiratory module 108, 218 which controls expiration valve for releasing gases from the patient) (Nakai; Figs. 1-2; para. [0029]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine-readable instructions of 
Regarding claim 12, Valta discloses wherein the detecting the Expiratory Flow Limitation (EFL) of the patient includes comparing the determined perturbed expiratory flow-volume curve with the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 13, 
Regarding claim 15, Valta discloses wherein the comparing includes comparing the reference expiratory flow-volume curve for the one or more reference breaths with the perturbed expiratory flow-volume curve for the perturbed breath (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valta in view of Nakai as applied to claims 1, 6, and 11 above, and further in view of Mahadevan (US 2015/0320955 A1).
Regarding claims 4 and 9, the modified Valta device teaches the invention as previously claimed, but does not teach wherein the computer system automatically increases or decreases an exhalation airway pressure upon detection of the EFL in order to abolish the EFL.
However, Mahadevan teaches a system for providing support therapy to a subject with hyperinflation (Mahadevan; abstract), in which hyperinflation is identified based on expiratory flow limitation (Mahadevan; para. [0036]), wherein the computer system automatically increases or decreases an exhalation airway pressure upon detection of the EFL in order to abolish the EFL (expiratory pressure level is adjusted upon detection of hyperinflation to reduce or eliminate an expiratory flow limitation) (Mahadevan; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Valta computer system to include automatically increasing or decreasing an exhalation airway pressure upon detection of the EFL in order to abolish the EFL, as taught by Mahadevan, for the purpose of relieving a patient’s hyperinflation during exhalation (Mahadevan; para. [0038]).
Regarding claim 14, Mahadevan teaches the machine-readable instructions further comprising automatically increasing or decreasing an exhalation airway pressure upon detection of the EFL in order to abolish the EFL (expiratory pressure module 58 is configured to control expiratory pressure level to reduce or eliminate an expiratory flow limitation) (Mahadevan; para. [0038]).
Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
On page 8 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections.
On page 9 in the second to last paragraph of the Applicant’s remarks, the Applicant argues that Valta does not teach a flow resistor being adjustable to provide an exhalation resistance as claimed. However, the Examiner respectfully disagrees. Valta does teach a flow resistor (valve in the expiratory circuit, which creates more resistance for expiratory flow when closed and less resistance when opened to the atmosphere) (Figs. 1-2; page 1313 left column ATM Method section) being adjustable to provide an exhalation resistance (the valve is adjustable as it can be adjusted between an open and closed position) (Figs. 1-2; page 1313 left column ATM Method section). Thus, Valta still teaches the claimed invention.
On pages 9 in the last paragraph and page 10 in the first paragraph of the Applicant’s remarks, the Applicant argues that Valta “ΔR” method teaches providing resistance to an expiratory pathway in a different context to the Applicant’s invention. However, the Examiner 
On page 10 in the second to last paragraph of the Applicant’s remarks, the Applicant argues that Valta does not teach the two claimed flow-volume curves. However, the Examiner respectfully disagrees. The flow-volume curves, or volume-flow loops, for the ATM method are shown in Fig. 3 in row B and described in the caption below this figure. Each of the three exemplary graphs in row B for the ATM method have two curves, or loops, illustrated: one with a broken line for the control, or reference, breath and one with a solid line for the test, or perturbed, breath. Thus, Valta teaches the two claimed flow-volume curves.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785